Citation Nr: 0636594	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from October 1944 to May 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied entitlement to DIC benefits.  The RO issued a 
notice of the decision in November 2003, and the appellant 
timely filed a Notice of Disagreement (NOD) in March 2004.  
Subsequently, in June 2004 the RO provided a Statement of the 
Case (SOC), and thereafter, in August 2004, the appellant 
timely filed a substantive appeal.  The RO supplied a 
Supplemental Statement of the Case (SSOC) in November 2004.

The appellant did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's claim.  38 C.F.R. § 
19.9(a), (c) (2006).  A summation of the relevant evidence is 
set forth below.  

a. Factual Background
Veteran's Disabilities
During his lifetime, the veteran was service-connected for a 
radial nerve injury, left arm, evaluated at 60 percent from 
July 1965, as well as for scars, left chest, evaluated at 
zero percent from May 1946.  

In August 2001, the veteran received a total disability 
rating based on individual unemployability, effective from 
March 2000.  The veteran did not appeal that decision.  He 
was not service-connected for any other disability during his 
lifetime, and at the time of his death, he had no claims 
pending before VA.  

Law & Regulations ~ January 2000 Version of 38 C.F.R. § 3.22
38 U.S.C.A. § 1318 governs benefits for surviving spouses of 
certain veterans rated totally disabled at the time of death.  
38 C.F.R. § 1318.  Specifically, it provides that "[t]he 
secretary shall pay benefits . . . to the surviving spouse . 
. . of a deceased veteran described in subsection (b) of this 
section in the same manner as if the veteran's death were 
service connected."  38 C.F.R. § 1318(a); accord 38 C.F.R. § 
3.22(a) (2006); see Rodriguez v. Nicholson, 19 Vet. App. 275, 
281-83 (2005) (outlining provisions of 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22).  Subsection (b), in turn, states that 
"[a] deceased veteran . . . is a veteran who dies, not as 
the result of the veteran's own willful misconduct, and who 
was in receipt of or entitled to receive . . . compensation 
at the time of death for a service-connected disability rated 
totally disabling if- (1) the disability was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding 
death."  38 U.S.C.A. § 1318(b); accord 38 C.F.R. § 3.22(a) 
(2006). 

Effective from January 21, 2000, the implementing regulation 
for DIC benefits provided as follows: "(a) Even though a 
veteran died of non-service-connected causes, VA will pay the 
death benefits to the surviving spouse . . . in the same 
manner as if the veteran's death were service connected, if: 
(1) The veteran's death was not the result of his . . . own 
willful misconduct, and (2) At the time of death, the veteran 
was receiving, or was entitled to receive, compensation for 
service-connected disability that was: (i) Rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death. . . ."  38 C.F.R. § 
3.22(a) (2001); see 65 Fed. Reg. 3388 (Jan. 21, 2000) 
(setting forth new regulation and effective date).  
Subsection (b) of § 3.22 at this time further provided that 
"[f]or the purposes of this section, 'entitled to receive' 
means that at the time of death, the veteran had service-
connected disability rated totally disabling by VA but was 
not receiving compensation because: . . . (3) The veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error [CUE] in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date. . . ."  
38 C.F.R. § 3.22(b) (2001).  For the purposes of this 
section, "rated by VA as totally disabling" was inclusive 
of total disability ratings based on unemployability.  38 
C.F.R. § 3.22(c) (2001).  

October 2003 RO Decision
The appellant filed her claim for DIC benefits in July 2003, 
shortly after the veteran's death.  In its October 2003 
decision, and relevant to the instant case, the RO conveyed 
that in order for the appellant to succeed on her DIC claim, 
the evidence must show that "the veteran was continuously 
rated totally disabled by reason of service connected 
disabilities for a period of 10 years or more immediately 
preceding death."  As noted above, the RO denied the 
appellant's DIC claim on the basis that "[p]rior to his 
death, the veteran was rated totally disabled since March 14, 
2000," which did not satisfy the requirement outlined above.  
The RO provided no analysis as to whether the veteran was 
"entitled to receive" such compensation for a longer period 
of time based on CUE.  

June 2004 SOC
In the June 2004 SOC, the RO reproduced the version of 38 
C.F.R. § 3.22 (2001) set forth above.  In this 
correspondence, the RO acknowledged that it had previously 
denied the appellant's claim in October 2003 "because we had 
no evidence showing [the veteran] was totally disabled by 
reason of service connected disabilities for a period of 10 
years or more immediately preceding his death."  The RO 
provided no discussion as to whether the veteran was 
"entitled to receive" such compensation within the meaning 
of 38 C.F.R. § 3.22(b), but instead, reiterated that the 
appellant should "provide . . . evidence showing [the 
veteran] was continuously rated totally disabled by reason of 
service connected disability for a period of 10 years or more 
immediately preceding his death.  Unfortunately, potential 
eligibility for individual unemployability does not meet the 
requirement of entitlement to compensation for a total 
disability rating by reason of a service connected 
disability."  

November 2004 SSOC
The November 2004 SSOC incorporated the June 2004 SOC by 
reference, and again conveyed that "the veteran be rated 
permanently and totally disabled for a period of 10 years 
o[r] more prior to death," and that, in the instant case, 
"the veteran had only been rated permanently and totally 
disabled from March 14, 2000," a mere 3 years prior to his 
death.  In addition, the RO commented that the additional 
medical evidence submitted by the appellant "does not show 
that the veteran was in receipt of nor entitled to receive 
total compensation based on individual unemployability for a 
period of [10] years or more prior to his death."

Law & Regulations ~ December 2005 Version of 38 C.F.R. § 3.22 
VA amended the implementing regulation relevant to this 
appeal, 38 C.F.R. § 3.22, again on December 2, 2005, which 
revised the regulatory definition of "entitled to receive."  
See 70 Fed. Reg. 72211-221 (Dec. 2, 2005); see also 
Rodriguez, 19 Vet. App. at 282-83.  The appellant filed her 
DIC claim after the January 2000 amendment, but prior to the 
December 2005 revision.  The more recent December 2005 
regulation trumps the earlier January 2000 revision, as the 
final rule setting forth the December 2005 amendment provides 
that "VA will apply this rule to claims [like the 
appellant's that were] pending before VA on the effective 
date of this rule, as well as to claims filed after that 
date," and this regulation liberalizes the law to the 
benefit of the appellant.  70 Fed. Reg. at 72212 (Dec. 2, 
2005) (Emphasis added); see Rodriguez, supra, at 289 
(recognizing that "the Secretary . . .  lacks general 
authority to make a regulation, at least a restrictive one, 
retroactively applicable") (Emphasis added).   

Turning to the December 2005 version of 38 C.F.R. § 3.22, 
this provision explains that, for the purposes of a claim for 
DIC benefits, "'entitled to receive' means that the veteran 
filed a claim for disability compensation during his or her 
lifetime," and, relevant to the instant appeal, that "[t]he 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period [of at least 10 years 
immediately preceding death] but for clear and unmistakable 
error committed by VA in a decision on a claim filed during 
the veteran's lifetime. . . ."  38 C.F.R. § 3.22(b) (2006) 
(Emphasis added).  

The Board comments that CUE in a prior final determination 
occurs if the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., there must be more 
than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Joyce v. 
Nicholson, 19 Vet. App. 36, 42 (2005); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  In addition, the alleged error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Joyce, supra; Russell, supra.  Moreover, VA 
must base its determination that CUE occurred on the record 
and law that existed at the time of the prior adjudication in 
question.  Joyce, supra; Russell, supra, at 314.  
 
September 2006 Certification of Appeal
The RO certified the appellant's appeal to the Board after 
December 2005, in September 2006, without having 
readjudicated the appellant's claim under the new version of 
38 C.F.R. § 3.22.

b. Discussion
The RO did not analyze the appellant's claim under the more 
recent December 2005 amendment version of 38 C.F.R. § 3.22, 
and it further failed to provide adequate analysis of whether 
the veteran was "entitled to receive" total disability 
benefits based on unemployability prior to the March 2000 
effective date of his total disability rating based on 
unemployability.  In none of its correspondences, to include 
the October 2003 decision, the June 2004 SOC or the November 
2004 SSOC, did the RO engage in a CUE analysis, as provided 
for by 38 C.F.R. § 3.22, and instead it confined its analysis 
to a query of whether the veteran in fact was in receipt of 
100 percent disability for the 10 years immediately preceding 
his death.  The RO thus must readjudicate the appellant's 
claim in light of the December 2005 regulatory changes, and, 
specifically in the context of the revised definition of 
"entitled to receive" encompassed in that regulation.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
appellant to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to her claim from all 
time periods.

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  
		
2. After completion of any other notice or 
development 
indicated by the state of the record, with 
consideration of 
all evidence added to the record subsequent to the 
last 
SSOC, the AMC/RO must readjudicate the appellant's 
claim in light of the December 2005 amendment to 
38 C.F.R. § 3.22.  The AMC/RO must specifically 
address and analyze whether the veteran was 
"entitled
 to receive" compensation for a service-connected 
disability that was rated by VA as totally 
disabling 
for a continuous period of at least 10 years 
immediately 
preceding his death, within the meaning of § 3.22.  
If the claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide the appellant 
with an opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




